IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 00-60007



     ENRIQUE GARCIA-LOPEZ,

                                            Petitioner,

            versus


     JANET RENO, U.S. Attorney General,

                                            Respondent.




                Petition for Review of an Order of the
                     Board of Immigration Appeals

                          November 16, 2000

Before GOODWIN*, GARWOOD and JONES, Circuit Judges.

PER CURIAM**:

     Respondent has moved to dismiss the petition for review for

lack of jurisdiction on the ground, among others, that it is

untimely.    For the reasons below stated, we agree and accordingly

grant the motion to dismiss and dismiss the petition for review for

want of jurisdiction.

     The petition for review seeks to challenge the decision of the


     *
      Circuit Judge of the Ninth Circuit, sitting by designation.
     **
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Board of Immigration Appeals (BIA) dismissing Petitioner’s appeal

from the January 25, 1999, decision of the Immigration Judge

ordering Petitioner removed to Mexico and denying his application

for   voluntary       departure.         The       removal     proceedings     had     been

commenced in 1998 with the issuance of the notice to appear.                            The

BIA’s decision was issued and mailed to Petitioner’s counsel of

record at his address of record on October 29, 1999.                        The petition

for review was hence due to be filed in this court by not later

than thirty days thereafter, namely by not later than Monday

November 29, 1999.        8 U.S.C. § 1252(b)(1).               However, the petition

for review was not filed in this (or any other) court until

Wednesday,    January      5,    2000.         These    facts     are     undisputed    and

unchallenged.         There is no suggestion in the record nor any

contention by Petitioner that the delay in filing the petition for

review was due to any error, fault or failure on the part of

Respondent or the BIA or the Immigration and Naturalization Service

(or the United States Postal Service).                       Where the petition for

review   is     not     timely    filed     this       court      lacks    jurisdiction.

Karimian-Kaklaki v. I.N.S., 997 F.2d 108 (5th Cir. 1993); Guirguis

v. I.N.S., 993 F.2d 508 (5th Cir. 1993).                     We have no authority to

enlarge the time for filing a petition for review.                          Id.; Fed. R.

App. P. 26(b).

      Because     the     petition       for       review    is    untimely,    we     lack

jurisdiction.     Accordingly, the petition for review is hereby


                                               2
DISMISSED FOR WANT OF JURISDICTION.




                 3